Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 07/12/2021 has been entered into this application. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 20 of U.S. Patent No. 10,914,569 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-21 of the instant application are found in claims 1-20 of Patent, both are system for measuring three-dimensional (3D) coordinate values of an environment.

Claims 1-21 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-15 of copending Application No.  16/938,166.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending Application and is covered by the copending Application since the copending Application and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-21 of the instant application are found in claims 1-15 of copending Application, both are system for measuring three-dimensional (3D) coordinate values of an environment. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zweigle et al. (2016/0291160 A1, previously cited reference).

Regarding claims 1, 7, 15 and 21, Zweigle teaches of a system (claims 1 and 15)/method (claim 7) (figs. 1-22) for measuring three-dimensional (3D) coordinate values of an environment is a mobile three-dimensional (3D) measuring system, the system/method (figs. 1-22) comprising: 
a mobile 3D measuring system (800) is included in a base unit a base plate (825) having a plurality of wheels (two wheels 862A, 862B and a third wheel 864)[par. 0070]; 

a scanner is a (2D) laser scanner [par. 0073], the 2D scanner is integrated into a 3D laser scanner (20) and/or (3D) measuring system is removably/attachable [par. 0059] coupled to the base unit the base plate (825) included with the motorized tripod assembly (810) as the (2D) laser scanner included in the laser scanner (20) is depicted as being separate in drawing (fig. 1) [pars. 0074-75], 
the scanner the (2D) laser scanner comprising: 
is a laser that is included in the laser scanner (20), 
an image sensor camera [par. 0073] and a controller a processor (882) and/or a motor controller 884 [par. 0071] and/or a processor system 950 [par. 0088], 
the controller being configured to determine a distance value to one or more object points in the environment based on emitting a beam of light with the light source and receiving the beam of light with the image sensor camera [par. 0073][pars. 0005, 0012-13 and 0082-87]; 
a mobile three-dimensional (3D) measuring system includes a 3D measuring device to determine the 3D coordinates of the target (see abstract) [pars. 0002] includes a 3D scanner coupled to the base unit, the 3D scanner operable to selectively measure 3D coordinates of surfaces in the environment; and
a processor or processors to generate a 3D image representing the scanned area or object [pars. 0002, 0011] in a device that includes a 3D scanner and a two-dimensional (2D) scanner working cooperatively to provide automatic registration of 3D scans [pars. 0051, 0065, 0067, 0073 and 0075] include limitations such as one or more processors operably coupled to the base unit, the scanner (2D) laser scanner and the 3D scanner, the one or more processors being responsive to nontransitory executable instructions for performing a method comprising: generating a map of the environment using the scanner (2D) laser scanner; defining a path through the environment based at least in part on the map; defining 3D scan locations along the path based at least in part on the map; causing the mobile base unit to move along the path; and causing the 3D scanner to measure 3D coordinate values at the 3D scan locations [pars. 0082, 0084-88]; and 
a mobile 3D measuring system with information on the object stored in memory [pars. 0081, 00148, 0190] is storing the 3D coordinate values in memory.
Zweigle further teaches that the 2D scanner is provided at a location on or attached to the extenders [par. 0075] wherein the extender(s) is/are inherently attached to the base plate (825).
Zweigle fail to explicitly specify a scanner coupled to the base unit at a first location; and a 3D scanner coupled to the base unit at a second location different from the first location.
However, even though, Zweigle fails to teach the constructional changes in the system/method claims, as that claimed by Applicants claims 1, 7 and 15, the constructional changes are considered obvious in view of Zweigle teaches of integrating 2D scanner into 3D scanning system and/or verse versa (Zweigle, [pars. 0086-87], and thus a prima facie case of obviousness exists for separating the integrated system in two or multiple separate elements, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified in order to used 2D scanner to located the position of the 3D scanner at each stationary registration position, thereby enabling more accurate registration, as per teaching of (Zweigle, [par. 0084]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zweigle in view of in view of Zweigle teaches of integrating 2D scanner into 3D scanning system and/or verse versa which provides a prima facie case of obviousness for separating the integrated system in two or multiple separate elements in order to used 2D scanner to In re Dulberg, 129 USPQ 348 (CCPA, 1961) or the element is integrated into a single element, see In re Larson, 144 USPQ 347 (CCPA, 1965) so long as the same function performed by the prior art and the claimed invention, then the prior art still anticipates or renders obvious the claimed invention.
For the purpose of clarity, the structure recited in the system claim 15 is symmetrical to the structure of the system recited in claim 1, as such, claim 15 is rejected above as being anticipated by Zweigle et al. Further, the method claim 7 is taught/suggested by the functions shown/stated/set forth with regards to the system claims 1 and 15 as rejected above as being unpatentable over Zweigle.
As to claims 2-6, 8-10, 12-13 and  16-20, Zweigle further discloses a structure (figs. 1-22) that is use in a method/system that is implementing limitations such as, 
wherein the processors are further responsive for performing a method that comprises localizing the base unit based at least in part on the map when the scanner (2D) laser scanner is coupled to the base unit ; further comprising scanning the environment with the scanner as the mobile base unit is moved along the path; further comprising localizing the mobile base unit with the map based at least in part on the scanning of the environment performed by the scanner (2D) laser scanner as the mobile base unit it moved along the path; wherein the one or more processors are further responsive to nontransitory executable instructions which when executed by the one or more processors are further responsive to localize the base unit with the map (2D) laser scanner is coupled to the base unit. [pars. 0071, 0081-82, 0084-88] (claims 2, 8, 9 and 16);
wherein the 3D scanner is a time-of-flight (TOF) the round-trip time for the light to travel coordinate measurement device configured to measure the 3D coordinate values in a volume about the 3D scanner [pars. 0002, 0055, 0084, 0108]  (claims 3, 12 and 17); wherein the 3D scanner is a triangulation scanner is a method of measuring distance based on triangulation [pars. 0055, 0073, 0075 and 0110] (claims 4, 13 and 18); 
wherein the 3D scanner is included in the laser scanner (20) is coupled to the base unit the base plate (825) by an articulated arm, as can be seen in (fig. 8A)(claims 5 and 19); and providing a six-DOF laser tracker configured to determine six degrees of freedom of a six-DOF target [pars. 0014]  and/or a mobile 3D measuring system with external laser tracker sensor [pars. 0044, 0071 and 0093] includes  wherein the defining of the path includes tracking the location of the 2D scanner within the environment (claims 6, 10 and 20).
As to claims 11, and 14, Zweigle further discloses a structure (figs. 1-22) that is use in a method/system that is implementing limitations such as, wherein the scanner (2D) laser scanner includes having a 2D laser scanner, an inertial measurement unit and is sized and weighted to be carried by a single operator, the 2D laser scanner being configured to sweep a beam of light in a horizontal plane, the inertial measurement unit being configured to determine movement and orientation of the measurement device, the plurality of registration positions including a first registration position and a second registration position [pars. 0079, 0081, 0083, 0086-88] (claim 11); and such methods enable the mobile measuring system to accurately and efficiently register multiple 3D point clouds collected by the  scanner 20 [par. 0122] further comprising registering the 3D coordinate values measured at each of the 3D scan locations together to define a point cloud (claim 14).

Response to Arguments
Applicant’s arguments/remarks, filed on 07/12/2021, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886